Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of prior art teaches a speaker module comprising a module middle housing and a static electricity removal structure, as specifically claimed in claim 1, wherein the static electricity removal structure comprises a conductive plastic member, a metal insert connected to the conductive plastic member, a conductive steel sheet and a fixing component, the module middle housing being provided with a protruding part on an outer lateral wall thereof, wherein the metal insert and the fixing component are injection molded on the protruding part, the conductive steel sheet is connected to the metal insert with a first end thereof and is connected to a first portion of an external device with a second end thereof, and wherein the conductive plastic member is fixed onto the protruding part by a secondary injection molding, the metal insert is conductively connected to the fixing component by the conductive plastic member, and the speaker module is disposed at a second portion of the external device by the fixing component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US 8,090,133) teaches an earphone speaker with electrostatic discharge (ESD) protection, wherein the earphone speaker includes a conductive housing, a micro speaker module and a circuit board disposed outside the conductive housing.
Rabu et al. (US 8,428,287) teaches the earbuds provided with controlled electrostatic discharge paths.
Guo et al. (US 9,301,053) teaches an audio transducer with electrostatic discharge protection including a diaphragm, wherein the diaphragm includes a membrane having electrically conductive material, a drive configured to move the diaphragm, and a connector configured to connect the membrane to a ground.
Backman et al. (US 2015/0304776) teaches an apparatus including a transducer that comprises a diaphragm, wherein at least one portion of the transducer is electrically conductive and is configured to provide an electrical connectivity to a ground.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
April 2, 2022